                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

            Antoine Blake,               )           JUDGMENT IN CASE
                                         )
               Plaintiff,                )             1:20-cv-00379-MR
                                         )
                  vs.                    )
                                         )
 N.C. Dept of Public Safety / Mountain   )
            View CI, et al,              )
            Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 2, 2021 Order.

                                               August 2, 2021




         Case 1:20-cv-00379-MR Document 11 Filed 08/02/21 Page 1 of 1
